UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                     _______________________

                           No. 92-7002
                     _______________________


           CHRISSY F., By Her Next Friend and Guardian
                      Ad Litem Donna Medley,

                                               Plaintiff-Appellee
                                               Cross-Appellant,

                             versus

               MS DEPT. OF PUBLIC WELFARE, ET AL.,

                                                         Defendants,

      MS DEPT. OF PUBLIC WELFARE, THOMAS H. BRITTAIN, JR.,
             Individually and as Commissioner of the
                   MS Dept. of Public Welfare,
                MARION COUNTY WELFARE DEPARTMENT,
        HANCOCK COUNTY WELFARE DEPARTMENT, SHARON WHITT,
         Individually and as Supervisor of Marion County
        Welfare Department, ANGELA LACY, Individually as
        Caseworker for Marion County Welfare Department,
               PHILLIP BROADHEAD and FRED COOPER,

                                      Defendants-Cross-Appellees,



          SEBE DALE, JR., Individually and as Chancellor
         for the Tenth Chancery Court District of MS and
       GARLAND UPTON, Individually and in his capacity as
             Referee of the Marion County Youth Court,

                                            Defendants-Appellants
                                             Cross-Appellees.
________________________________________________________________

          Appeals from the United States District Court
             for the Southern District of Mississippi
_________________________________________________________________
                           July 7, 1993
Before DAVIS and JONES, Circuit Judges, and PARKER1, District
Judge.

EDITH H. JONES, Circuit Judge:

                 This case comes to us on appeal for the third time.                   It

involves         allegations       that    defendants       violated    a     minor's

constitutional rights in Youth Court and Chancery Court proceedings

in Mississippi.         After trial, the district court refused to grant

relief on claims made against all but two of the defendants.                       These

two defendants, a Mississippi chancery court judge and a youth

court       referee,    were       found   to     have   violated      the    minor's

constitutional right of access to the courts.                  The district court

also found that the referee had violated the minor's procedural due

process rights.             Both   defendants     appeal    the   decision        of   the

district court.         The guardian ad litem cross-appeals, seeking to

resurrect her claims against all of the other defendants.                     We hold

that       the   district    court   did    not   have     jurisdiction      to    grant

injunctive relief against the judge and referee.                       In all other

respects, we affirm.

                                            I

                 For the sake of brevity we refer the reader to the

carefully detailed statement of facts in the district court's

memorandum opinion and order.              Chrissy F. By Medley v. Mississippi

Department of Public Welfare, et al., 780 F. Supp. 1104 (S.D.Miss.

1991).       What follows is a brief summary of the most recent or

relevant events in the long and tortured history of this case.



       1
          Chief Judge of the Eastern District of Texas, sitting
by designation.
            On July 8, 1988, Donna Medley, a California resident,

filed a complaint in the United States District Court for the

Southern District       of   Mississippi    on   behalf     of   Chrissy    F., a

Mississippi minor then six years old, alleging various violations

of   a   vast   array   of   constitutional      and    statutory    rights   and

privileges.     The complaint requested that declaratory judgment be

granted against defendants Mississippi Department of Public Welfare

(MDPW); Thomas H. Brittain, Commissioner of MDPW; Mississippi

Attorney General Mike Moore; Sebe Dale, Jr., Chancellor of the

Tenth Chancery Court District of Mississippi; Richard Douglas,

District Attorney for the Fifteenth Circuit Court District; Sharon

Whitt, Supervisor of the Marion County Welfare Department; Jeanette

Werbley, Supervisor of the Hancock County Welfare Department;

Angela    Lacey,   a    caseworker   with     the      Marion    County    Welfare

Department (state defendants); Dr. Franklin D. Jones; Dr. S.

Kimball Love; Timothy Charles Foxworth, father of Chrissy F.; and

Does 1-25; alleging that these defendants had violated the minor's

right not to be deprived of state and federally created benefits of

life, liberty, and the pursuit of happiness, rights to freedom from

harm and violation of the Fourteenth Amendment, 42 U.S.C. § 5103,

et. seq., and an order issued by the Juvenile Court of the San

Francisco Superior Court of California.

            The complaint initially sought to have the United States

District Court set aside the custody rulings of Chancellor Dale, a

Mississippi Chancery Court judge, and award custody of Chrissy F.

to the San Francisco Department of Social Services or to place her


                                      3
in an alleged neutral and stable setting, not with any maternal or

paternal relatives, in cooperation with the National Children's

Advocacy    Center   in   Huntsville,     Alabama.       Additionally,   the

complaint sought an order requiring all defendants to pay for a

comprehensive physical, psychological, and psychiatric evaluation

of Chrissy F., and to force them to file a petition in the Youth

Court of Hancock County, Mississippi, on behalf of the minor, to

immediately    investigate    and     pursue    reports    of   sexual   and

psychological abuse.

            Additionally,    the    complaint   sought    compensatory   and

punitive damages against all of the defendants except Youth Court

Referee Upton and Chancellor Dale. The defendants moved to dismiss

the complaints pursuant to Fed. R. Civ. Proc. § 12(b)(1), or in the

alternative, moved to dismiss pursuant to Fed. R. Civ. Proc. §

12(b)(6).     On August 26, 1988, the district court granted the §

12(b)(1) motion, finding that the complaint was "inextricably

intertwined" with the state court judgment.

            We reversed and remanded the case to the district court,

Chrissy F. v. Mississippi Department of Public Welfare, 883 F.2d 25

(5th Cir. 1989) (Chrissy I), directing the district court to hold

a hearing to determine if Donna Medley should be appointed as

guardian ad litem for Chrissy F. in these proceedings.              In that

opinion, we did not address any of the jurisdictional issues raised

in the appeal such as the collateral attack on state court orders,

domestic relations exception, or immunity questions before the

court.


                                      4
           On remand, the district court appointed Donna Medley as

guardian ad litem for Chrissy F.       The court subsequently dismissed

as defendants, by agreement with the plaintiff, Dr. Franklin Jones,

Dr. Kimball Love, and Attorney General Mike Moore.       The remaining

parties conducted discovery and depositions.       The defendants filed

motions to dismiss or for summary judgment on March 30, 1990, on

the grounds of Eleventh Amendment immunity, qualified immunity,

absolute judicial immunity, and absolute prosecutorial immunity.

           The district court denied the motions to dismiss except

as to the Eleventh Amendment immunity from damages of the state

defendants in their official capacities and as to absolute immunity

and damages of the guardians ad litem, Broadhead and Cooper.       The

state defendants and District Attorney Douglas immediately appealed

the denial of their immunity claims to this court.      We affirmed the

district court's opinion in Chrissy F. v. Mississippi Department of

Public Welfare, et al., 925 F.2d 844 (5th Cir. 1991) (Chrissy II).

Our holding was, however, strictly limited to issues of absolute

and qualified immunity from personal judgments for money damages,

over which this court has interlocutory appellate jurisdiction.

The immunity questions were decided only as to those defendants

against whom Chrissy sought monetary damages--District Attorney

Douglass, and Mississippi social workers Brittain, Whitt, Lacy and

Werbley.   Chrissy II did not consider the general defense of

failure to state a claim or the availability of declaratory and

injunctive relief. 925 F.2d at 849, 851.




                                   5
            The district court held a nonjury trial on the merits in

June, 1991.    Later, the court issued a lengthy memorandum opinion

and order, dismissing all remaining claims against the defendants

except Chancellor Dale and Youth Court Referee Upton. The district

court found that Dale and Upton had violated Chrissy's right of

access to courts.     The district court also found that Upton had

violated Chrissy's procedural due process rights.            The district

court enjoined Upton, in his capacity as Youth Court Referee of

Marion County, Mississippi, to conduct a new youth court hearing to

reexamine the allegation of Chrissy's sexual abuse.              This appeal

followed.

                                     II

            Appellants Dale and Upton argue that the district court

had no subject matter jurisdiction to review collateral attacks on

state court judgments.       They contend that the relief sought by

Chrissy F. in federal district court was essentially a reversal of

the Chancery Court custody ruling.            They also argue that the

district court's order enjoining Upton to conduct a new hearing

actually does reverse the final and definitive orders of the

Chancery Court and Youth Court.           They argue that Chrissy's only

recourse was to seek review in the Mississippi state court system

and then ultimately in the United States Supreme Court.

            Chrissy   F.   defends   the    district   court's    ruling   by

pointing to the Fifth Circuit's previous reversal of the district

court's dismissal for lack of subject matter jurisdiction.                 The

appellees argue that the Fifth Circuit implicitly found subject


                                     6
matter jurisdiction by remanding to the district court for the

appointment of a guardian ad litem.         The appellees further assert

that Chrissy F. did not seek and has not obtained a reversal of the

state court custody decree in federal court.         Rather, they argue

that the district court's order enjoining Upton to hold another

abuse adjudication is designed to insure that the proceeding

conforms to her statutory and constitutional rights. Finally, they

contend that Chrissy F. was not a party in the Chancery Court

proceeding before Judge Dale, which originated as a divorce action

between her parents, and therefore could not seek review in the

state appellate courts.

          The Supreme Court has stated that a "United States

district court has no authority to review final judgments of a

state court in judicial proceedings."         District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct. 1303 (1983).

Indeed, the Supreme Court has stated that "a petitioner's failure

to raise his constitutional claims in state court does not mean

that a United States District Court should have jurisdiction over

the claims."   Feldman, 460 U.S. at 482 n.16.      Such failure may lead

the party to "forfeit his right to obtain review of the state court

decision in any federal court."       Id.    This is not a case in which

a party had sued in federal court to "mount a general challenge to

the constitutionality" of a statute or rule.         Id. at 483.   Medley

does not explain how the relief she sought and obtained in federal

court against Dale and Upton differs from that available if direct

appeal had been taken in state court.       She argues that the slapdash


                                  7
state process itself, which violated state law in several respects,

also amounted to a deprivation of Chrissy F.'s right of access to

courts and procedural due process rights guaranteed under the

United States Constitution.        The Mississippi courts are well

equipped, however, to review violations of federal constitutional

law, as Medley's counsel conceded at oral argument.                   Chrissy's

guardians at litem were present at the Chancery Court hearing on

December   31,   1987,   which   led       to   Chancellor   Dale's   modified

affirmance of his order awarding custody of Chrissy to her father,

yet Medley offers no reason why neither she nor the guardians ad

litem were unable to appeal the Chancery Court or December, 1987

Youth Court orders in the state appellate courts.2

           The record in this case reveals that the plaintiff's suit

is "patently an attempt to collaterally attack the validity of [the

state court judgment]."     Almon v. Sandlin, 603 F.2d 503, 506 (5th

Cir. 1979).   As the district court originally believed, this suit,

insofar as it seeks a new adjudication of Chrissy's alleged abuse

and custody, is "inextricably intertwined" with the state court's

rulings against the appellants.            Feldman, 460 U.S. at 483 n.16.

           Our decision in this case is guided by Reed v. Terrell,

759 F.2d 472 (5th Cir. 1985).      In Reed, the plaintiffs filed suit

     2
          Chrissy F's maternal grandmother did attempt to
continue the appeal of the August, 1987 Chancery Court custody
order following the death of Chrissy's mother, but her attempt
was denied. The Chancery Court "held in abeyance" its final
custody order, however, after Chrissy F. was brought back from
San Francisco, and it modified that order on December 31 to grant
day-to-day responsibility for Chrissy F. to her paternal
grandmother while her father worked weeklong shifts in the
offshore oil industry.

                                       8
under various statutory provisions, including 42 U.S.C. §§ 1983,

1985, and 1986.    They asserted that their constitutional rights of

due process and equal protection were violated by an award of

attorney's fees to the defendants.     In addition to two attorneys,

the plaintiffs named as defendants a judge, a district clerk, and

the State Bar of Texas.    As here, they sought declaratory relief,

injunctive relief, and damages.       This court remarked that "the

'essential relief' sought by the plaintiffs is reversal of the

state court award of attorneys fees against them."      Id. at 473.

Citing Feldman, Reed concluded that the suit was "inextricably

intertwined" with the state court's award against the plaintiffs,

and it affirmed the district court's dismissal of the suit for want

of jurisdiction.

          The appellees attempt to distinguish Reed by noting that

the parties to the state suit in that case were also the parties to

the federal suit, and thus, they would have been able to seek

review in state court.    However, as we have noted, Medley has not

indicated why she or any other interested persons could not pursue

an appeal in state courts.    The guardians ad litem, for instance,

had a duty to act in Chrissy F's best interest.    Medley challenges

their effectiveness and judgment, but they were knowledgeable

attorneys, and it is on their shoulders that the duty to object to

the informality of the Youth Court hearing rested.     The district

court erred in attributing to Upton and Dale, as judicial officers,

the constitutional duty to protect Chrissy F's procedural rights




                                  9
beyond appointment of a guardian ad litem.3   To impose such a duty

on a judicial officer in the performance of judicial duties is to

circumvent the state court appellate procedures and potentially to

cast the judge in a role uncomfortably close to that of advocate.

It is enough that appellate procedures exist and that a remedy may

be had against the guardians ad litem.

          Finally, the appellees' assertion that we decided in

favor of jurisdiction to award this injunctive relief in Chrissy I

is unavailing. The court did not address any jurisdictional issues

in that opinion.   Instead, we remanded to the district court for a

determination of whether Medley was the appropriate person to

represent Chrissy under Mississippi law in accordance with Fed. R.

Civ. Proc. § 17(b).    Resolution of guardian ad litem status was

regarded as a predicate to any further consideration of the case,

including jurisdictional questions. Thus, the court did not decide

jurisdiction either explicitly or by necessary implication.4    We

have done so today.

                                III.

     3
          Specifically, the district court held that Dale
violated Chrissy's right of access to the courts by conducting a
"hearing" on December 18, 1987, over which he "lacked
jurisdiction", by not having the hearing transcribed, and by not
securing attendance of the guardians ad litem at the hearing.
The district court held that Upton violated Chrissy's right of
access to Youth Court and her procedural due process rights by
the informality of his December 30, 1987 proceeding and by
failing to insure proper representation of Chrissy F. by the
guardians ad litem. All of these deficiencies raised issues that
were potentially correctable within the Mississippi judicial
system.
     4
          Similarly, as above noted, we did not decide
jurisdiction in Chrissy II.

                                 10
          On cross-appeal, Medley challenges the district court's

failure to award relief under § 1983 for constitutional claims and

the alleged violation of the federal Child Abuse Prevention and

Treatment Act, 42 U.S.C. § 5101 et seq.           The targets of these

claims are welfare department officials Brittain, Whitt and Lacy

and the guardians ad litem Broadhead and Cooper.      We agree with and

adopt the district court's analysis of these claims.           Its factual

findings were not clearly erroneous, and its legal analysis was

correct and appropriate.

          Accordingly,   the   district   court   erred   in    exercising

jurisdiction to grant injunctive relief against Upton and Dale in

this case.   Its decision in this respect is REVERSED and RENDERED

in their favor.     In all other respects, the decision of the

district court is AFFIRMED.

          REVERSED and RENDERED in Part, AFFIRMED in Part.




                                  11